Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 21, 2016

                                     No. 04-16-00475-CR

                                     Dominique GREEN,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7880
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due on December 12, 2016. Appellant file a motion for
extension of time requesting a 90-day extension of time. Appellant’s motion is granted in part to
allow a 30-day extension.
       Appellant must file the brief on or before January 12, 2017. FURTHER REQUESTS
FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court